DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2-4, 6-7, 10-15, 17-20 are pending.  Applicant’s previous election of Group II still applies but there are currently no withdrawn claims.
Response to Amendment
Applicant’s amendment of 11/08/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-4, 6-7, 10-15, 17-20  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites an amount of “a first ethylene-based polymer” which is vague because it is unclear if this ingredient is limited to only a single type of polymer or if (as in claim 7) it may be a blend of different polymers.
Claim 11 is vague because it depends from a cancelled claim.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 2-4, 6-7, 10-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breck (U.S. 2011/0252745) in view of Cretekos et al. (U.S. 6,074,762) in view of Hauenstein et al. (U.S. 5,789,473).
Regarding claims 2-4, 6-7, 10-15, 17-20, Breck teaches a multilayer film comprising a central layer (corresponding to the second layer as claimed) comprising a core sublayer and interposed sub-layers, with the core sublayer comprising LDPE and LLDPE (as in claims 11 and 14, [0160]-[0170], describing mixtures of high pressure LDPE and single site catalyzed LDPE which is linear as explained in [0180]-[0186], and this mixture of LDPE and LLDPE is confirmed in the core layer in examples 4-6, tables 4-6) and the interposed layer comprising, e.g., HDPE, and with inner and outer sealant layers (corresponding to the claimed first and third layers) of LDPE and ULDPE ethylene alpha olefin copolymer/elastomers (as in claims 4 and 7, [0114]-[0121] and [0129], also see the examples confirming a mixture of LDPE and ULDPE Engage which is inherently a platomer/elastomer) in direct contact with the second central layer (as in claims 10, 12, 13, and 15, with the claimed second layer corresponding to the combined core and interlayer sublayers of Breck because the second layer is recited with comprising language and is not required to be a monolayer, thus resulting in only three layers as in claim 18).  The sealant layers may also contain antiblock agents and processing aids but the claimed PDMS blend is not disclosed ([0197]-[0205]).
However, Cretekos is also directed to polyolefin multilayer films with antiblocking additive and teaches that 0.05-10wt% of the layer may be a polydimethylsiloxane antiblocking agent having a MW of 200,000 or more (overlapping the MW of the claimed second PDMS resin and claims 2 and 19) to provide good blocking inhibition if the multilayer film is wound upon a roller (see abstract, col. 3, line 30-col. 5, line 5).  Thus, it would have been obvious to have included the antiblocking PDMS ingredient from Cretekos for the antiblocking ingredient generally called for by Breck to provide the desired antiblocking property to the sealant/first layer of Breck (i.e., provide good blocking inhibition if the multilayer film is wound upon a roller).
Hauenstein is also directed to polyolefin films with processing aids and teaches that a PDMS with a MW of at least 10,000 (overlapping the claimed range for the first PDMS and claims 2, 17, and 19, with exemplified values of 38,730 and 52,950, col. 6, lines 25-30 as in claim 17) may be included at 0.01-1 part per 100 parts of the polyolefin resin (see abstract and claim 1) to prevent “screw slip” and surface roughness (col. 2, lines 45-70).  Thus, it would have been obvious to have included the processing aid PDMS ingredient from Hauenstein for the processing aid ingredient generally called for by Breck to provide the desired processing improvement property to the sealant/first layer of Breck (i.e., prevent “screw slip” and surface roughness).
The above amounts of antiblocking agent and processing aid in modified Breck overlap the amounts of first and second PDMS in claims 3, 6, 13, and 19 (e.g., there may be 0.8 parts of low MW PDMS, within the range of Hauenstein, and 0.5 parts of high MW PDMS, within the range of Cretekos, per 100 parts of the overall sealant layer, which yields about 56% of the low MW PDMS and 44% of the high MW PDMS based on a total of 100% of the low and high MW PDMS ingredients, and also yields approximately 0.8wt% of low MW PDMS, 0.5wt% of high MW PDMS and 98.7wt% of ethylene based polymer in the first layer, which is within the claimed range for the slip agent blend).  The above combination of low and high MW PDMS in modified Breck is also inherently an “slip agent blend” because it is the same type and amount of ingredients that provide that property in the present application and also because the antiblocking effect from Cretekos is disclosed a preventing the film from sticking to itself.
The above combination of high and low MW PDMS resins results in a slip agent blend that consists of those resins, as in claim 19, with any additional ingredients falling within the scope of the overall comprising language of claim 13 without being part of the claimed “slip agent blend” ingredient. 
Modified Breck does not require any unsaturated fatty acid amide compounds as in claim 20.
The sealant layer in modified Breck is not disclosed as having the claimed coefficient of friction, but the sealant layer in modified Breck overlaps the type and amount of ingredients used in the present application for the sealant layer and therefore those overlapping embodiments of modified Breck will inherently have a coefficient of friction within the claimed range.  Additionally, Breck teaches that coefficient of friction may be lowered via a slip agent additive to allow the film to more easily slide over surfaces ([0201]) such that the coefficient of friction is an art-recognized result effective variable that would have been obvious to optimize to within the claimed range by adjusting the amount of slip agent in order to allow the film to more easily slide over surfaces.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that Breck teaches away from the claimed slip agent blend but Breck merely prefers another type of slip agent, which does not limit Breck to that slip agent nor does it constitute a teaching away of other slip agents.
Applicant argues that Cretekos and Hauenstein do not disclose the two PDMS resins as claimed individually but this is improper piecemeal analysis.
Applicant refers to the examples of Cretekos but the reference is not limited to the examples.
Applicant argues against the specific numeric values included in the office action in relation to the teachings of Cretekos and Hauenstein but these values were only used as examples within the broader ranges of these references to show how the ranges of these references overlap to the present claimed ranges.  There are many other combinations of values within the overlapping ranges of Cretekos and Hauenstein that fall within the claimed scope.  It is maintained that the overlapping ranges of these references with respect to the present claimed ranges constitutes a proper prima facie case of obviousness and it is not “impermissible hindsight” to use examples from within those ranges to show how the teachings of the prior art overlap the claimed ranges.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787